Citation Nr: 1821567	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-40 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for PTSD with alcohol dependence and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in January 2015.  In February 2015 the Board remanded this case for additional development.

In March 2018, the Veteran filed a claim for entitlement to an increased rating for bilateral hearing loss.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's PTSD with alcohol dependence and depression is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a grant of TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD with alcohol dependence and depression

The Veteran's contends that his PTSD with alcohol dependence and depression is more severe than the currently assigned 50 percent rating and that he is entitled to a higher rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of 70 percent, and no higher, throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

At the April 2009 VA examination, the Veteran was diagnosed with PTSD.  He reported suicidal thoughts on multiple occasions in the past.   He also reported homicidal thoughts over the years, but not lately.  His speech was spontaneous, with normal rate, rhythm, clarity and volume and he was oriented to time, place, purpose, and person.  His working memory was invariably inefficient, but his immediate, delayed, and remote recall was intact.  His mood was irritable and upset with some panic symptoms.  His thought process was goal directed and organized and he had intact reality contact.  The examiner determined occupational impairment was serious and approaching major impairment.  He determined that the Veteran's symptoms would likely cause marked impairment in occupational efficiency, reliability, and/or productivity.  The examiner noted his social impairment was also serious as he was capable of little or no social functioning.  The examiner clarified that he is not found to have total incapacity in occupational and social functioning due to PTSD symptoms and is not found to be unemployable due to PTSD symptoms; however he was approaching that level.

The May 2012, August 2012, and September 2016 VA examiners determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

At the May 2012 VA examination, the Veteran endorsed depression, anxiety, and marital problems.  He expressed homicidal ideation; specifically that he considered shooting his wife.  The Veteran was admitted to the hospital for PTSD and depression from May 15, 2012 to May 17, 2012. 

At the August 2012 VA examination, the Veteran reported increased social isolation, increased startle response, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  In an October 2012 medical opinion, the August 2012 examiner noted the Veteran did not meet the criteria for PTSD.

In a February 2014 private evaluation by John Atkinson, Jr., M.A., licensed clinical psychological, the Veteran again expressed that he had considered shooting his wife and had been referred to voluntary hospitalization at the VA.  The Veteran reported de-realization, during which he was in a spacey dissociative daze "off like la-la land."  He also endorsed difficulty with sleep, anger, concentration and focus, startle reactions, and hypervigilance.  Upon examination, his concentration, attention, and affect were normal and his ability to abstract and calculate was unimpaired.  He was oriented to time, place and person and his memory was broadly intact.  His speech patterns tended to be rapid and tangential.  He endorsed mood swings and emotional outbursts.  He also reported that he did not know if he would harm himself or not, but had no current plans to.  He reported other people irritate him, but he had no plans to hurt anyone.  He reported obsessive thoughts and compulsions.  He also reported some hallucinations of seeing his brother who is not alive.  The psychologist concluded that the Veteran appeared to gloss over some problems and his difficulties may have been worse than he wanted to admit.

At the September 2016 VA examination, PTSD was diagnosed.  The Veteran indicated he had a temper and that he verbally abused his wife.  The examiner noted symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  He was alert and oriented to person, place, time, and situation; and his speech was spontaneous with normal amplitude, pace, and prosody.  The examiner found no evidence that the Veteran was responding to internal stimuli and there were no overt delusions.  The Veteran denied suicidal or homicidal ideation; his judgment was intact; and his memory and concentration were intact.   The examiner determined that the Veteran's ability to get along with coworkers, respond appropriately to supervision, maintain socially appropriate behavior, work around others without becoming distracted or behavioral extremes, and ability to interact with general public is likely moderately to significantly impaired for employment due to ongoing anxious and depressive symptoms, irritability, limited frustration and stress tolerance, and isolation/avoidance behavior.   He also noted that the Veteran is likely to have moderately impaired ability to respond appropriately to changes in a work setting.

Based on a review of the record, the Board finds that the criteria for a rating of 70 percent have been met throughout the appeal as the evidence shows suicidal ideation.  See March and April 2009 VA treatment records; April 2009 VA examination; February 2014 private evaluation; Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The evidence does not show gross impairment in thought process and communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Accordingly, a rating in excess of 70 percent for PTSD is not warranted.  

II. TDIU

On the Veteran's Application for Increased Compensation Based on Unemployability submitted in May and July 2017, he contends that his service connected neuropathy prevents him from working.  Specifically, he cannot stand for very long, cannot safely drive with neuropathy unless on cruise control, and that companies will not allow him to work with the pain medication and anti-depression medication he takes.  He reports that he last worked full-time on September 13, 2010 and his last employment was with J.B. Hunt as a CDL driver from February 2007 to October 2010.  Prior to that, he worked as a CDL driver and a service technician.  He has a high school education and one year of college education.  See May 2017 and July 2017Application for Increased Compensation Based on Unemployability.  The Veteran contends that his service-connected pulmonary asbestosis causes difficulty with physical work and walking.  See May 2017 statement.  Further, he testified that PTSD contributes to his unemployment due to inability to concentrate and work with others.  Specifically, he noted that he has been dismissed due to his interactions with managers and officer technicians.  See February 2015 Board hearing transcript, pp.7, 20-21; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran's service-connected disabilities consist of the following: PTSD with alcohol dependence and depression rated 70 percent disabling effective June 16, 2008 in accordance with this Board decision; pulmonary asbestosis rated 10 percent disabling effective October 3, 2008; tinnitus rated 10 percent disabling effective October 14, 2009; left lower extremity peripheral neuropathy associated with PTSD with alcohol dependence and depression rated 10 percent disabling effective January 11, 2016; right lower extremity peripheral neuropathy associated with PTSD with alcohol dependence and depression rated 10 percent disabling effective January 11, 2016; and noncompensable bilateral hearing loss.  Accordingly, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).   

In regard to the Veteran's peripheral neuropathy, the May 2012 VA examiner noted that the condition impacted his ability to work and he had to retire as a truck driver due to his peripheral neuropathy since he was unable to feel the brake, clutch, and gas pedals, and burning pain made it difficult for him to use his feet in driving.  The September 2017 VA examiner also determined that peripheral neuropathy impacts the Veteran's ability to work as he has difficulty walking on uneven surfaces, navigating stairs, crouching, and standing due to decreased foot sensation.

The evidence shows that the Veteran's ability to work is also impacted by his service-connected PTSD with alcohol dependence and depression.  The April 2009 VA examiner noted serious occupational impairment approaching major impairment as many symptoms present at a serious level of intensity would be likely to cause marked impairment in occupational efficiency reliability and/or productivity.  Further, the September 2016 VA examiner determined that the Veteran's ability to get along with coworkers, respond appropriately to supervision, maintain socially appropriate behavior, work around others without becoming distracted or behavioral extremes, and ability to interact with general public is likely moderately to significantly impaired for employment due to ongoing anxious and depressive symptoms, irritability, limited frustration and stress tolerance, and isolation/avoidance behavior.   He also noted there is likely a mild impairment to maintaining a routine work schedule and regular attendance without assistance due to sleep disturbance and decreased energy and motivation symptoms and moderately impaired ability to respond appropriately to changes in work setting.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.



ORDER

A rating of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Subject to the law and regulations governing payment of monetary benefits, entitlement to TDIU due to service-connected disabilities is granted.





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


